637 P.2d 38 (1981)
97 N.M. 88
In the Matter of Lance R. BAILEY, Attorney at Law.
No. 13954.
Supreme Court of New Mexico.
November 23, 1981.
William W. Gilbert, Chief Bar Counsel, Santa Fe, for Disciplinary Board.
Edward J. Apodaca, Albuquerque, for Bailey.

ORDER
This cause came before the New Mexico Supreme Court on the 18th day of November, 1981, on Recommendation by the Disciplinary Board of the Supreme Court that Attorney Lance C. Bailey be publicly censured for violations of the Canons of Ethics in that he aided a person not authorized to practice law in this State to engage in practice and held that person out as his partner in his advertising, although he had not been admitted to this bar.
Good cause being shown, it is therefore ordered that Lance C. Bailey is hereby censured for these violations.